  Case 19-73695-FJS                Doc 8      Filed 10/09/19 Entered 10/10/19 00:23:16                              Desc Imaged
                                            Certificate of Notice Page 1 of 2
                                            United States Bankruptcy Court
                                                   Eastern District of Virginia
                                                        Norfolk Division
                                                    600 Granby St., Room 400
                                                       Norfolk, VA 23510


                                                             Case Number 19−73695−FJS
                                                             Chapter 7
In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   Ian Guy West
   5100 Dominion Dr.
   Suffolk, VA 23435
Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−3656
Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA



                                     NOTICE OF REQUIREMENT TO FILE
                          CERTIFICATION ABOUT A FINANCIAL MANAGEMENT COURSE
                                             (Official Form 423)

     Notice is hereby given that, subject to limited exceptions, a debtor must complete an instructional course in
 personal financial management in order to receive a discharge under chapter 7 (11 U.S.C. § 727). Pursuant to Rule
 1007(b)(7) of the Federal Rules of Bankruptcy Procedure, the debtor(s) must complete and file Certification
 About a Financial Management Course (Official Form 423)* as described in 11 U.S.C. § 111.
     Debtor(s) and/or debtor(s)' attorney is/are hereby notified that Official Form 423 must be filed before a
 discharge can be entered. Debtor(s) and/or debtor(s)' attorney is/are hereby notified that the debtor(s) must file
 Official Form 423 within 60 days after the first date set for the meeting of creditors under § 341. Failure to file the
 certification will result in the case being closed without an entry of discharge. If the debtor(s) subsequently file(s)
 a Motion to Reopen the Case to allow for the filing of the Official Form 423, the debtor(s) must pay the full
 reopening fee due for filing the motion.



 Dated: October 7, 2019
                                                                       William C. Redden
 (ntcfnmgtvDec2015.jsp)                                                Clerk of Court

 *NOTE: Official Interim Form 423 (Certification About a Financial Management Course) must be filed in all individual chapter 13 and
 chapter 7 cases even if the U.S. Trustee has not approved any credit counseling agency or financial management course for the applicable
 district. See FRBP 1007(b)(7).


                                             ATTENTION DEBTORS:
                     Receive your court notices and orders by mail through the DeBN program.
                                   Same−day delivery. Convenient Access. Free.
                Go to www.vaeb.uscourts.gov for more information and to download the request form.
        Case 19-73695-FJS              Doc 8      Filed 10/09/19 Entered 10/10/19 00:23:16                          Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-73695-FJS
Ian Guy West                                                                                               Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-8                  User: browntz                      Page 1 of 1                          Date Rcvd: Oct 07, 2019
                                      Form ID: ntcfnm15                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 09, 2019.
db             +Ian Guy West,   5100 Dominion Dr.,   Suffolk, VA 23435-1414

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 09, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 5, 2019 at the address(es) listed below:
              Clara P. Swanson   clara.swanson@verizon.net, clarapswanson@yahoo.com;va10@ecfcbis.com
              John P. Fitzgerald, III   ustpregion04.no.ecf@usdoj.gov
              Todd D. Rothlisberger   on behalf of Debtor Ian Guy West trothlisberger@pbp-attorneys.com
                                                                                            TOTAL: 3
